
	

113 HR 508 IH: TRIA Reauthorization Act of 2013
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 508
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Grimm (for
			 himself, Mrs. Carolyn B. Maloney of New
			 York, Mr. Sessions,
			 Mr. Carson of Indiana,
			 Mr. King of New York,
			 Mr. Meeks,
			 Mr. Ross, Mr. Bishop of New York,
			 Mr. Duffy, and
			 Mrs. McCarthy of New York) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To extend the Terrorism Risk Insurance Program for five
		  years.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorism Risk Insurance Act of 2002 Reauthorization Act of 2013
			 or the TRIA Reauthorization Act of 2013.
		2.Five-year
			 extension of Terrorism Risk Insurance Program
			(a)Program
			 yearsSection 102(11)(G) of
			 the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by
			 striking 2014 and inserting 2019.
			(b)Timing of
			 mandatory recoupmentSection 103(e)(7)(E)(i)(III) of such Act is
			 amended by striking 2017 and inserting 2024.
			(c)Termination
			 dateSection 108(a) of such
			 Act is amended by striking 2014 and inserting
			 2019.
			
